Citation Nr: 1441149	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-47 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for hepatitis B.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESSES AT HEARING ON APPEAL

Veteran and former Spouse



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to May 1975.  The Veteran's personnel records indicate an overseas tour in Okinawa.  There is no indication of service in Vietnam contained in the record; with the exception of the Veteran's unverified contentions.  A response from the National Personnel Records Center (NPRC) dated November 2010 indicates that there is no evidence to substantiate that the Veteran served in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In May 2010, the Veteran had an informal conference with a Decision Review Officer at the Jackson RO.  A report of that proceeding is of record.

The Veteran failed to report for a videoconference hearing before the Board in April 2013.  He subsequently sent a statement in April 2013 indicating that he could not report to the hearing and to forward his claims to the Board.  Accordingly, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2013). 

In this case, additional evidence was associated with the claims file following a September 1975 denial for a psychiatric disorder - namely, official service department records received at the RO in August 2011 - that is relevant to the Veteran's present claim on appeal.  Such records consist of additional service personnel records not previously associated with the claims file that were received from the National Personnel Records Center.  More specifically, these records include the additional details concerning the Veteran's separation from service, information about where he served during service (importantly no indication of Vietnam service), details of a drug related arrest just prior to his separation from service and other information concerning the circumstances of the Veteran's service and separation.  The Board finds that these additional service records are relevant to the Veteran's claim of entitlement to service connection for a psychiatric disorder.  Accordingly, as, pursuant to 38 C.F.R. § 3.156(c), these additional service records received require reconsideration of the claim for service connection.  Thus, analysis of the claim in light of 38 C.F.R. § 3.156(a) is unnecessary.

This appeal was previously before the Board in December 2013, and the Board remanded the Veteran's claims as indicated as remaining on appeal on the title page herein.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that a chronic liver disability, to include hepatitis B and hepatitis C, did not onset in service and is not otherwise related to active duty and is not secondary to any service-connected disability. 

2.  The preponderance of the evidence indicates that a chronic psychiatric disability did not have its clinical onset in service and is not otherwise related to active duty. 


CONCLUSIONS OF LAW

1.  A liver disability, to include hepatitis B and hepatitis C, was not incurred in or aggravated by active service and is not secondary to any service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


2.  A psychiatric disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in October 2008 that fully addressed all notice elements regarding the Veteran's increased rating and service connection claims and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The Board additionally notes that a letter was provided to the Veteran in January 2014, asking the Veteran for further details concerning risk factors for a liver disease.  The Veteran responded with a statement dated later in January 2014.  The Board additionally notes that the Veteran was provided VA examinations to consider his claims for service connection.  In this regard, the Board finds that all orders in the December 2013 remand were substantially complied with and the case is eligible for further appellate adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Regulations and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection, Psychiatric Disorder

The Veteran claims that he had psychiatric problems in service which are related to his currently diagnosed psychiatric disorder.

The Veteran first made a claim for service connection for "nerves" in June 1975.  He indicated that he was not treated in-service for such disability.  

VA treatment records during the relevant period indicate diagnoses of bipolar disorder as well as depressive disorder and anxiety.  There is no medical opinion concerning the etiology of the Veteran's psychiatric disorder contained in the VA treatment records.

An October 2005 Comprehensive Psychiatric Examination, ordered to determine Social Security disability, indicates that the Veteran was diagnosed with a personality disorder as well as chronic alcohol dependence.

The Veteran claimed entitlement to service connection for depression in October 2007.

In January 2011, the Veteran submitted a statement indicating that he had a psychotic break while he was in the Marines and his bipolar disorder is a result of what he suffered when he returned from his tour in Vietnam.

The Veteran was afforded a VA psychiatric examination in April 2014.  The Veteran's reported symptoms currently meet the DSM-5 diagnostic criteria
for the diagnosis of bipolar I disorder, most recent episode depressed, as well as alcohol, cannabis, cocaine, and heroin use disorder reported to be in
full remission since 2007. 

The examiner indicated that review of the Veteran's military service treatment records reveal that he was sent on one occasion to psychiatry prior to his discharge from the Marine Corps because he self-admitted to severe substance use from December of 1972 to January of 1975.  The Veteran was threatened with a possible administrative discharge in January of 1975 for numerous reprimands over the prior year.  He admitted to severe drug use in an effort to be evaluated by mental health so he could remain in-service until his enlistment term ended.  The Psychiatric evaluation dated February 1975 led to the determination that "he only turned himself in as an abuser to be assured he would have no problems following discharge.  Impression:  Anxiety, minimal."  That psychiatrist attributed the minimal anxiety to concerns about receiving an early administrative discharge when the Veteran wanted to complete his full term of service which was about four months away.  There was no other evidence of mental health treatment or reported mood problems throughout the remainder of his military service.  Review of his Separation Report of Medical History completed on May 1975 reported a normal psychiatric examination indicating that his previously diagnosed symptoms of minimal anxiety had resolved by the time he was discharged from the Marine Corps. 

The examiner additionally observed that the Veteran was not diagnosed with bipolar I disorder at the Biloxi VA outpatient mental health clinic until March of 2007.  Additionally, there is no evidence to link his one episode of transient anxiety in-service which was reported by medical staff as resolved by the time of his discharge to his currently diagnosed bipolar disorder more than 30 years later.  The examiner opined that the Veteran's currently diagnosed bipolar disorder is not caused by or related to any in-service injury, event or illness.  The examiner reiterated that his diagnosed minimal anxiety in February of 1975 was situational in nature and had completely resolved by the time of his separation from the Marine Corps in May of 1975.  The opinion was based on extensive review of the Veteran's claims file with military service treatment and personnel records with documented evidence found in the report, mental health records from the Biloxi VA, subjective reported level of symptoms, DSM-IV and DSM-5 diagnostic criteria, diagnostic clinical interview, objective test results from this examination, and training and experience of the examiner.

The Veteran has claimed, at times, that his psychiatric disorder is attributable to service, continued since service or is related to an alleged breakdown when he served in Vietnam.  The objective evidence of record clearly indicates the Veteran had no service in Vietnam, was not treated for or diagnosed with a psychiatric disorder for many years post-service, and was not diagnosed with a chronic psychiatric disability during service.  Thus, the Board is compelled to find that the Veteran is simply not credible in this regard.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a psychiatric disability which is related to active service.  The Board notes that there is no indication that the Veteran has a current psychiatric disability related to active service except for the Veteran's own statements.  In this regard, the Board observes that the Veteran's service treatment records do not indicate a chronic psychiatric disorder.  As explained by the VA examiner, his anxiety (which was understandable considering that he was being charged as a drug abuser) was transient in nature.  The Veteran was not diagnosed with a bipolar disorder until approximately thirty years post-service and medical providers have not associated this with his period of active duty.  The VA examiner has provided an undisputed opinion that the Veteran's currently diagnosed bipolar disorder is not related to active service or any incident of active service.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder and the claim must be denied.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

Service Connection, a Liver Disorder

The Veteran claims that he has hepatitis B and hepatitis C which are related to service.  In a January 2011 statement he claimed that his hepatitis is due either to the water in Vietnam, Guam and Okinawa or Agent Orange exposure.  The Board notes in this regard that there is no objective evidence that the Veteran stepped foot in Vietnam or was otherwise exposed to Agent Orange.  In fact in his January 2014 statement, the Veteran indicated that he was "offshore Vietnam."  See Haas v. Peake, 129 S. Ct. 1002 (2009).  The Veteran additionally indicates in his January 2014 statement that he used drugs in-service, got tattoos and was treated for venereal disease 3 to 4 times.

The Veteran's list of arrests, in his June 1972 documentation to determine eligibility for service, indicates that the Veteran was arrested for possession of narcotics paraphernalia in May 1971, pre-service.  

Service treatment records dated April 1973 and June 1973 indicate the Veteran had been seen at the venereal disease clinic.  He was diagnosed with gonorrhea.

In February 1975, the Veteran turned himself in as a drug abuser.  

Service personnel records determining that the Veteran should be separated from the Marine Corps, dated April 1975, indicate that the Veteran had been involved with a Drug Abuse Program prior to separation.

The Veteran's separation examination report, dated May 1975, does not indicate any abnormalities or disabilities.

A VA treatment record dated August 1976 indicates that the Veteran had possible hepatitis as he had been jaundiced for three days.  The provider suspected hepatitis type B.

An October 2005 psychological report by a private provider indicates that the Veteran reported he contracted hepatitis C while incarcerated in the recent past.

The Veteran had a VA physical examination in January 2007.  His reported risk factors include IV drug abuse of heroin and cocaine, snorting cocaine, tattoos, left ear piercing, war exposure to blood in the Vietnam area, air gun inoculations in 1972 and surgeries of the left leg.  The Veteran was diagnosed with hepatitis C.  

An October 2008 statement from the Veteran indicates that he was in South Vietnam and contracted malaria while in Southeast Asia.

The Veteran was afforded a VA examination in November 2009.  The Veteran reported that he was jaundiced in service in 1973 and had risk factors of tattoos, body piercings, IV drug abuse and multiple sexual partners.  The examiner noted that the Veteran was jaundiced in 1976 (post-service) and was treated for venereal disease in-service.  The examiner indicated that it is less likely than not that the Veteran's hepatitis C is related to his service-connected nonspecific urethritis or his in-service venereal disease.  

A November 2009 VA treatment note indicates that while overseas the Veteran began abusing IV heroin off and on but he quit doing this 10 years prior.  He also
smoked 5 joints of marijuana daily for 30 years but he quit 3 or 4 years prior.  He abused alcohol heavily but he quit 2-1/2 years prior.  He also smoked and shot cocaine from 1975 to 1985, but he quit 5 years prior.  He had 20 DUIs and the last one was 2-1/2 years prior.

In a June 2010 statement, the Veteran indicated that he had hepatitis C, contracted while in Vietnam; and that he served in Vietnam for one year.

A June 2010 VA psychiatric note indicates that the Veteran has cannabis, heroin, cocaine and alcohol dependence, all in remission.

An October 2010 VA treatment note indicates that the Veteran was very defensive when questioned as to whether he was really injured in Vietnam, as he was reporting.

In April 2014, the Veteran was afforded an additional VA examination.  The examiner indicated that the Veteran was initially diagnosed with hepatitis C in November 2004 while at the Central Mississippi Correction facility where he was incarcerated.  The Veteran told the examiner that he only used drugs while on active duty while awaiting deployment to Vietnam; however, the examiner noted that there is evidence in the claims file indicating drug use before and after active duty.  The examiner indicated that the Veteran had hepatitis C but noted that he had never been diagnosed with hepatitis B; further noting that the Veteran was vaccinated for hepatitis B in 2005.  The examiner indicated that, in his opinion, the Veteran's hepatitis C is not likely related to active service or any incident of active service but is more likely related to his long history of pre- and post- service drug abuse, alcohol abuse in remission since 2007, multiple sexual partners, and his post-service tattoos and piercings.

Taking all of the evidence into account, the Board finds that service connection must be denied for hepatitis B or hepatitis C.

Concerning the Veteran's claim for hepatitis B, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  As there is no indication in the claims file that the Veteran has been definitively diagnosed with hepatitis B at any time, and in fact the evidence indicates that objective testing for hepatitis B has not yielded a diagnosis, the Board finds that the claim must be denied as the weight of the evidence is against a finding that he actually has such disability.

The Veteran has indicated, at various times, that he served in the Republic of Vietnam, to include being wounded while on active duty there.  These contentions are not substantiated by the objective evidence of record.  As noted above, the Board finds that the Veteran is simply not credible in any regard.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  
The Board notes that there is no indication that the Veteran has hepatitis C related to active service or any service-connected disability except for the Veteran's own statements.  In this regard, the Board observes that the Veteran's service treatment records are void for any indication of liver problems and he was not diagnosed with such condition until approximately thirty years post-service.  Additionally, VA examiners have indicated that his hepatitis C is not secondary to any service-connected disability and have indicated that his disability is more likely due to a long history of risk factors post-service than any incident of active service.  To the extent the Veteran is claiming that his hepatitis is related to incidents in service, he is not a reliable historian and is not shown to have medical expertise; his assertions of very limited probative value.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claims for service connection for hepatitis B or hepatitis C.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for hepatitis B is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


